 



Exhibit 10.1
CIENA CORPORATION
2000 Equity Incentive Plan
Non-Qualified Stock Option Agreement

     
Grant Date:
  Number of Shares of Common Stock Covered by Option:
Exercise Price: $
  Last Date to Exercise: 1

We are pleased to inform you that the Corporation has granted you an option to
purchase shares of Ciena Corporation common stock (the “Option”). Your grant has
been made under the Ciena Corporation 2000 Equity Incentive Plan (the “Plan”),
which, together with the terms contained in this Agreement, sets forth the terms
and conditions of your grant and is incorporated herein by reference. A copy of
the Plan is on file with Stock Administration. If any provisions of the
Agreement should appear to be inconsistent with the Plan, the Plan will control.
This Option Agreement has been duly executed and delivered by all parties
hereto, as of the above written Grant Date.

                  CIENA CORPORATION:
Stock Administration
ID: 23-2725311     Option Number:   1201 Winterson Road     Class:   Linthicum,
MD 21090     Employee ID:   (800) 921-1144 ext. 7377         (410) 981-7377    
 
           
ACCEPTED AND AGREED TO:
           
 
           
 
  By:   /s/ Joseph R. Chinnici    
 
           
Employee Signature
           
 
  Title:   Senior Vice President, Finance    
Name
      Chief Financial Officer    
Address 1
           
Address 2
           
Address 3
           
City, State, ZIP
           
Country
           

This is not a stock certificate or a negotiable instrument. Non-Transferable.
Page 1 of 2
 

1   Certain events can cause an earlier termination of the Option. See
“Exercise” on reverse side.

 



--------------------------------------------------------------------------------



 



Vesting:
This Option will become vested as to the shares purchasable pursuant to this
Option (the “Shares”) in equal monthly installments, on the last day of each
month, over a period of 48 months from the date of grant, until either you cease
to provide services to the Corporation or an Affiliate or the Option is fully
vested.
Exercise:
You may exercise this Option, in whole or in part, to purchase a whole number of
vested Shares at any time of not less than 100 shares, unless the number of
shares purchased is the total number available for purchase under this Option,
by following the exercise procedures as set forth in the Plan. All exercises
must take place before the last Date to Exercise, or such earlier date following
your death, disability or your ceasing to provide services as described below
under “Service Requirements.” The number of shares you may purchase as of any
date cannot exceed the total number of shares vested by that date, less any
shares you have previously acquired by exercising this Option. Certain corporate
transactions involving the Corporation may cause this Option to terminate prior
to the last Date to Exercise. The Plan provides important information regarding
these corporate transactions.
Corporate Transaction:
As set forth in Section 18.1 of the Plan, a “Corporate Transaction” shall be
deemed to have occurred with respect to the Corporation in the event of any of
the following: (a) a dissolution or liquidation of the Corporation; (b) a merger
or consolidation in which the Corporation is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Corporation in a different jurisdiction, or other
transaction in which there is no substantial change in the stockholders of the
Corporation or their relative stock holdings and the options granted under the
Plan are assumed, converted or replaced by the successor corporation); (c) a
merger in which the Corporation is the surviving corporation but after which the
stockholders of the Corporation immediately prior to such merger (other than any
stockholder that merges, or which owns or controls another corporation that
merges, with the Corporation in such merger) cease to own their shares or other
equity interest in the Corporation; (d) the sale of substantially all of the
assets of the Corporation; or (e) the acquisition, sale, or transfer of more
than 50% of the outstanding shares of the Corporation by tender offer or similar
transaction. Each Option holder shall be credited, as of the proposed effective
date of a Corporate Transaction, and if still employed by the Corporation on the
date such Corporate Transaction is consummated, with twelve (12) full months of
additional vesting of this Option.
Service Requirements:
This Option will cease to vest and all unvested Shares will be immediately
canceled on the date that you cease to provide services to the Corporation or an
Affiliate (the “Termination Date”). You will have ninety (90) days after your
Termination Date to exercise your vested Shares; provided, however, that if your
services are terminated for Cause, this Option will expire on the Termination
Date. In the event that you cease to provide services to the Corporation or an
Affiliate because of your death or Disability, you or your estate will have
12 months after the Termination Date to exercise any vested Shares, to the
extent such Shares were otherwise exercisable on the Termination Date.
Forfeiture:
The Corporation shall have the right to cause a forfeiture of your rights under
this Agreement, including, but not limited to, the right to cause you to forfeit
any outstanding Option in the event that the Company finds that you have:
(i) violated the terms of any confidentiality agreement or obligation between
you and the Corporation or an Affiliate; (ii) accepted employment with an entity
which the Corporation determines is in a business that could result in
comprising any confidentiality agreement or obligation between you and the
Corporation; (iii) willfully failed or refused to perform material assigned
duties; or (iv) engaged in willful, deliberate or gross misconduct toward the
Corporation or an Affiliate.
Taxes and Withholding:
This Option shall not constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. In the event that
the Corporation determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of Shares
arising from this grant, the Corporation shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Corporation or an Affiliate.
*    *    *    *
Page 2 of 2

 